Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2935 Page 1 of 11




 1   DWIN LEGAL, APC
     Evan Dwin (SBN 241027)
 2   2121 Palomar Ai!J)ort Road, Suite 160
     Carlsbad, CA 92011
 3   Tel: (760) 536-6471
     Fax:(760) 585-4649
 4
     Attmneys for Plaintiff
 5   KATHYRNKAILIKOLE
 6

 7                       UNITED STATES DISTRICT COURT
 8              r FOR   THE SOUTHERN DISTRICT OF CALIFORNIA
 9   KATHRYNKAILIKOLE, an                    Case No. 3:18-cv-02877-AJB-MSB
     individual;
10                                         PLAINTIFF KATHRYN
                            Plaintiff,
11         vs.                             KAILIKOLE'S REPLY IN SUPPORT
                                           OF APPLICATION FOR
12   PALOMAR COMMUNITY CQLLEGE ATTORNEYS' FEES PURSUANT TO
     DISTRICT, a govern;nenta~ entity; and THE COURT'S ORDER DATED
13   DOES 1 through 25, mclus1ve;
                                           AUGUST 22, 2019 DENYING
14                                         DEFENDANT'S ANTI-SLAPP
                     Defendants.
15                                         MOTION
16

17

18

19

20
21

22
23

24

25

26
27

28

                                             -1-
                    REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2936 Page 2 of 11



  1   I.    INTRODUCTION
 2          This Court already ruled that PlaintiffKathy1n Kailikole ("Plaintiff') is entitled
 3 to recover her attorneys' fees incurred in opposing Defendant Palomar Community

 4    College District's ("Defendant") anti-SLAPP motion with respect to Plaintiffs
 5    federal claims. In its opposition to Plaintiffs application to establish the amount of
 6    the fees properly apportioned to the federal claims, Defendant does not seriously
 7    challenge the reasonableness of Plaintiffs requested fees. Instead, and with no basis,
 8 Defendant improperly seeks reconsideration of the order awarding Plaintiff her fees.

 9          Defendant begins its opposition by claiming that this Comi "lacks jurisdiction"
10 to award fees against Defendant because the anti-SLAPP statute Defendant invoked

11    does not apply to federal claims. However, Defendant's own frivolous attempt to
12    apply the anti-SLAPP motion to Plaintiffs federal claims does not deprive the Court
13    of jurisdiction to enforce the anti-SLAPP statute's fee provisions against Defendant.
14 Fmiher, the law is clear that the anti-SLAPP statute's fee provisions do apply in

15    federal comi. US. v. Lockheed Missles & Space Co., Inc. 190 F.3d 963, 972-73 (9th
16    Cir. 1999). Thus, there is no merit to Defendant's "jurisdictional" argument.
17          Defendant next incorrectly claims that the Court cannot award Plaintiff any
18    attmneys' fees unless it determines that the entire anti-SLAPP motion was frivolous.
19 Preliminarily, the entire anti-SLAPP motion is frivolous because, in addition to

20    improperly seeking to strike the federal claims, Defendant ignored controlling
21    authority and failed to meet the threshold requirement of demonstrating that any of
22 Plaintiffs claims arise out of any protected activity in furtherance of the right to free

23    speech or to petition- a circumstance under which court's routinely award plaintiffs
24 their attorneys' fees. Workman v. Colichman, 33 Cal. App. 5th 1039, 1056 (2019);

25 Moore v. Shaw, 116 Cal. App. 4th 182, 199 (2004). Further, relevant authority

26 provides that a defendant who partially prevails on an anti-SLAPP motion is entitled

27 to recover his or her attorneys' fees with reduction to account for the unsuccessful

28    claims. Mann v. Quality Old Time Service, Inc., 139 Cal. App. 4th 328, 335-336

                                                - 1-
                       REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2937 Page 3 of 11



 1 (2006). In light of the express Legislative policy of preventing abusive anti-SLAPP

 2 motions, the framework from Mann should apply equally to a plaintiff who is forced
 3   to oppose an anti-SLAPP motion that is frivolous with respect to some but not all of
 4   her claims. Thus, while all of Plaintiffs fees are recoverable, it is also proper for the
 5   Court to apportion and award Plaintiff fees only as to claims deemed to be frivolous.
 6         Finally, Plaintiff seeks only two sevenths of the total lodestar amount plus the
 7   fees accrued on the fee application. As set forth in the detailed time records
 8   submitted by Plaintiff, it was reasonable for two attorneys to spend a combined 74.2
 9   hours opposing Defendant's anti-SLAPP motion, which was a complex 25-page
10   motion that cited 36 different cases and was accompanied by approximately 800
11   pages of purported evidence. Moreover, the result, a complete denial of the motion,
12   was excellent. Thus, this Court should award Plaintiff all of her requested reasonable
13   attorneys' fees in the total amount of $19,414.56, which is calculated by adding
14   $9,569.56 (i.e., the 2/7 of fees related to the anti-SLAPP opposition) to $6,545 for
15   briefing the fee application plus $3,300 for preparing this reply.
16   II.   RELEVANT FACTS AND PROCEDURAL BACKGROUND
17         Plaintiff filed this action in state court. (Doc. 1-1.) Defendant then removed
18   the action to federal court "on federal question jurisdiction grounds pursuant to 28
19 U.S.C. 1331, 1367, 1441 and 1446." (Doc. 1 p. 1:3-8.) After removing the case,

20   Defendant filed an anti-SLAPP motion pursuant to California Code of Civil
21   Procedure section 425.16 (the "anti-SLAPP statute"). (Doc. 14.)
22         Defendant brought the anti-SLAPP motion as to all of Plaintiffs claims,
23   including invoking the anti-SLAPP statute to strike Plaintiffs federal claims for
24   retaliation under Title IX and Title VI. (Doc. 14-1.) In the anti-SLAPP motion,
25   Defendant submitted approximately 800 pages of purported evidence, including the
26   declaration of its investigator, Jeffrey Love, which attached a 216-page investigate
27   report that Defendant relied upon in terminating Plaintiff. (Doc. 14-3, ~ 4, Ex. A.)
28   The supporting declaration of Plaintiffs supervisor, Dr. Jack Kahn, was 298 pages

                                                -2-
                      REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2938 Page 4 of 11



  1   and included approximately 60 pages of documents Defendant's contend support
 2    Plaintiff's termination plus a copy of Love's 216 page report. (Doc. 14-4 ,r 4, Ex. A.)
 3    Notably, Defendant also sought to recover its attorneys' fees pursuant to Code of
 4 Civil Procedure section 425.16(c). (Doc. 14-1 p. 24:16-22.)

 5           Plaintiff's opposition to the anti-SLAPP was 25 pages long. (Doc. 18.)
 6    Plaintiff cited 56 different cases and 14 statutes in her opposition and submitted
 7    approximately 115 pages of evidence. Id. Plaintiff also requested that she recover
 8    her attorneys' fees because the anti-SLAPP motion is frivolous. Id. at 25:9-15.
 9           On August 22, 2019, the Court denied Defendant's anti-SLAPP motion in its
10    entirety. (Docs. 20, 34.) In denying the anti-SLAPP motion with respect to
11    Plaintiff's two federal claims, the Court held that "[t]he law is unequivocally clear;
12    California's anti-SLAPP statute does not apply to federal claims." (Doc. 34 p. 3:16-
13    21.) The Court then determined that the anti-SLAPP statute also does not apply the
14 remainder of Plaintiff's claims because Defendant failed to establish how any of its

15    alleged conduct consisted of ''fitrtheringfree speech or petitioning rights." (Doc. 34,
16    p. 9:23-25.) (Emphasis in original.) In other words, the Court found no merit to any
17    of Defendant's arguments that Plaintiff's claims arise out of "protected activity." The
18    Court relied on "inst1uctive" authority, Nam v. Regents of the Univ. of California, 1
19    Cal. App. 5th 1176, 1180-92 (2016) and Park v. Bd. of Trustees of the California
20    State Univ., 2 Cal. 5th 1057, 1062-63 (2017) in which the California Supreme Court
21    and California Court of Appeal rejected "similar arguments" to defendant's argument
22    that a government entity's employment decisions constitute "protected activity."
23    (Doc. 34 p. 6:1.) Defendant was aware of this controlling authority before it filed its
24    motion and "cite[ d] no authority" for its position that Nam and Park are
25    distinguishable. (Doc. 34, p. 8:5-6, Doc. 18-2 ,r 9, Ex. 8.)
26          The Court further ordered Plaintiff to "submit an itemization detailing the
27    attorneys' fees incurred in opposing the Defendant's motion to dismiss her federal
28    claims .... ", thereby finding that the motion was frivolous, at least as to Plaintiff's

                                                 -3-
                        REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2939 Page 5 of 11



  1   federal claims. (Doc. 34 p. 10.) To comply with the Court's order, Plaintiff could
 2    not simply file a copy of its attorneys' time entries and expect the Court to determine
 3    the proper amount of fees to award. (Declaration of Evan Dwin "Reply Dwin Deel."
 4    ,r 3.)   Accordingly, Plaintiff prepared a fee application in which she briefed the
 5 relevant law related to the "lodestar" amount, submitted a detailed declaration and

 6    supporting evidence related to the time spent, the reasonable hourly rate for attorneys
 7    and an appropriate manner in which to apportion the fees so as to address the Court's
 8    request for a specific apportionment to the federal claims. (Id.; see also Doc. 37.)
 9             On December 5, 2019, Defendant filed an opposition to Plaintiffs application
10    in which it seeks to re-litigate the issue of whether a fee award is proper. (Doc. 48, p.
11    1:24-27.) Defendant submits no evidence in support of its opposition. Id.
12    III.     THERE ARE NO GROUNDS TO RECONSIDER THE COURT'S
13             ORDER A WARDING PLAINTIFF HER ATTORNEYS' FEES.
14             Federal Rule of Civil Procedure 60(b) pe1mits reconsideration only upon a
15    showing of (1) mistake, surprise, or excusable neglect; (2) newly discovered
16    evidence; (3) fraud; (4) void judgment; ( 5) a satisfied or discharged judgment; or (6)
17    extraordinary circumstances which wouldjustify relief. School Dist. No. JJ,
18    Multnomah County, Or. v. ACandS, Inc., 5 F. 3d 1255, 1263 (9th Cir. 1993).
19             The parties briefed the issue of attorneys' fees in the anti-SLAPP motion and
20    Opposition. The Court denied anti-SLAPP motion and awarded Plaintiff her
21    attorneys' fees. The only remaining issue is the amount. Thus, Defendant's new
22    argument that Plaintiff is not entitled to recover her fees is an improperly noticed
23    request for reconsideration. Further, because the opposition is not based on new
24    evidence, there is no basis for the Court to reconsider its order awarding Plaintiff her
25    attorneys' fees and ordering an itemization.
26    IV.      PLAINTIFF IS ENTITLED TO RECOVER ATTORNEYS' FEES.
27             Pursuant to Code of Civil Procedure section 425.16(c)(l):
28

                                                  -4-
                          REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2940 Page 6 of 11



 1          [A] prevailing defendant on a special motion to strike shall be entitled to
 2         recover his or her attorney's fees and costs. If the court finds that a
 3         special motion to strike is frivolous or is solely intended to cause
 4         unnecessary delay, the court shall award costs and reasonable attorney's
 5         fees to a plaintiff prevailing on the motion, pursuant to Section 128.5.
 6         The fees and cost provisions of the anti-SLAPP statute apply in federal court.
 7   US. v. Lockheed Missles & Space Co., Inc. 190 F.3d 963, 972-73 (9th Cir. 1999).
 8 "Frivolous" means that "any reasonable attorney would agree that such a motion is

 9   totally devoid of merit." Moore v. Shaw, 116 Cal. App. 4th 182, 199 (2004). An
10   anti-SLAPP motion lacks merit where the defendant fails to "meet the threshold
11   burden of demonstrating that the communication at issue in the complaint was made
12   in furtherance of [the] defendant's constitutional right of free speech in connection
13   with public issue." Workman v. Colichman, 33 Cal. App. 5th 1039, 1056 (2019).
14   This especially true where the case law is clear that the acts underlying the Plaintiffs
15   causes of action were not acts "in furtherance of the right of petition or free speech."
16   Id. (affirming fee award where defendant filed frivolous anti-SLAPP motion).
17         In Moore, the plaintiff sued an attmney on various tort claims based on the
18   attorneys' drafting of a termination agreement for a tlust. Id. at 190. The attorney
19 brought an anti-SLAPP motion, claiming that her work constituted the exercise of the

20   right to free speech and to petition. Id. The trial court denied the anti-SLAPP motion
21   and denied the plaintiffs request for attorneys' fees. The Court of Appeal reversed
22   and remanded as to the denial of the fee motion. In determining that the anti-SLAPP
23   motion was frivolous, the court reasoned that " [defendant] failed meet her threshold
24   burden of establishing the challenged cause of action arose from protected activity"
25   because she could not show that her alleged actions were "in furtherance of the right
26   of petition or free speech in connection with a public issue." Id. at 199.
27         Here, like the defendant in Moore, Defendant failed make a threshold showing
28   that any of Plaintiffs claims arose out of any conduct in furtherance of Defendant's

                                               -5-
                      REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2941 Page 7 of 11



  1 right to petition or free speech. Further, Defendant willfully ignored controlling

  2 authority where the California Supreme Court and Court of Appeal held that nearly
  3   identical claims to Plaintiffs did not arise out of protected activity. Moreover,
  4 Defendant brought the motion as to federal claims even though the law is clear that

  5 an anti-SLAPP motion cannot apply to them. Thus, the entire motion is frivolous.

  6   Accordingly, if the Court does reconsider its order awarding partial award of
  7   attorneys' fees, it should be to award Plaintiff all of her attorneys' fees.
  8         Even if the motion is frivolous only as to the federal claims, similar cases
  9   regarding a defendant who partially prevails on an anti-SLAPP motion demonstrate
 10 that it is appropriate to award Plaintiff a portion of her attorney's fees. For example,

 11   in Mann v. Quality Old Time Service, Inc., 139 Cal. App. 4th 328, 335-336 (2006),
 12 the defendant was successful in dismissing some, but not all, of the plaintiffs claims

 13   on an anti-SLAPP motion. The defendant appealed an order reducing its attorneys'
 14   fees because, under some fee shifting statutes there is no reduction for work on
 15   unsuccessful claims that "are so intertwined that it would be impracticable, if not
 16   impossible, to separate" the time into "compensable and non-compensable units." Id.
17    at 342 (citing Bell v. Vista Unified School Dist., 82 Cal. App. 4th 672, 687 (2000).
18    The court held that because of the competing policies inherent in the anti-SLAPP
 19   statute, a partially successful prevailing defendant should not "as a matter of right"
20 recover all of its fees.   Mann, supra, 139 Cal. App. 4th at 344-45. Instead:
21          [T]he court should first determine the lodestar amount for the hours
22          expended on the successful claims, and, if the work on the successful
23          and unsuccessful causes of action was overlapping, the court should then
24          consider the he defendant's relative success on the motion in achieving
25          his or her objective, and reduce the amount if appropriate.
26    Id. at 345. In reaching this conclusion, the court recognized that while there is a
27    strong public policy to discourage meritless SLAPP claims by compelling a SLAPP
28    plaintiff to bear defendant's litigation costs incurred to eliminate the claim from the

                                                 -6-
                        REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2942 Page 8 of 11



  1   lawsuit, there is also a strong public policy to permit a plaintiff who has facially valid
 2    claims to exercise her constitutional petition rights by litigating those claims in court.
 3 Id. at 344-45. This policy was recognized in Code of Civil Procedure section 425.17,

 4 in which the Legislature found there is a rise in the "disturbing abuse of Section

 5    425 .16 ... which has undermined the exercise of the constitutional rights of freedom
 6 of speech and the petition for the redress of grievances."      Id. at 344.
 7            The Court's approach in Mann is equally applicable to a prevailing plaintiff
 8 who is forced to oppose an anti-SLAPP motion that is frivolous as to some but not all

 9 of claims. Indeed, based on the strong public policy against abusive anti-SLAPP

1o motions that chill the redress of civil rights violations, this case, where a powerful

11    public entity brought a baseless anti-SLAPP motion against an employee pursuing
12 her civil rights, is a perfect example of the kind of abusive motion - whether frivolous

13    in whole or in part - that will chill participation in the judicial process and must be
14 discouraged through sanctions. Thus, it is proper for this Court to follow the

15    procedure established for awarding fees to partially prevailing defendants and order
16 Defendant to pay Plaintiff's fees as to any portion of the motion deemed frivolous.

17            Applying these factors, Plaintiff's allocation is extremely reasonable. Plaintiff
18 prevailed on the entire motion, and the court already 1uled the motion was frivolous

19    at least in part. Further, nearly all of the arguments that applied to Plaintiff's state
20    law claims, such as whether the claims arise out of protected activity and whether
21    Defendant's purported reasons for Plaintiff's termination are pretextual, applied in
22    equal part to Plaintiff's federal claims. While Plaintiff hoped the Court would agree
23    that the anti-SLAPP statute does not apply to federal claims, she still had to argue that
24 her federal claims did not arise from protected activity and that they have merit.

25    Moreover, where attorneys' fees must be allocated between recoverable and non-
26 recoverable issues related to an anti-SLAPP motion "counsel is not required to

27 perfectly segregate their fees, particularly when legal theories overlap or coincide ...

28    ."   Kearny v. Foley & Lardner, 2008 U.S. Dist. LEXIS 85136 **4-5 (S.D. Cal.,

                                                  -7-
                         REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2943 Page 9 of 11



  1 decided Mar. 18, 2008). Thus, recognizing the difficulty in allocating specific tasks

 2   to overlapping claims, Plaintiffs request for only two sevenths of her attorneys' fees
 3   is more than reasonable.
 4   v.     THE COURT DOES NOT LACK JURISDICTION ON ANY ISSUE.
 5          After forcing Plaintiff to oppose a frivolous motion, Defendant now claims the
 6   Court "lacks jurisdiction" to award fees based on the statute Defendant invoked in its
 7 own motion and under which it sought to recover its own attorneys' fees. This

 8   argument has no merit, even ignoring the fact that it was Defendant's choice to
 9   remove the case to federal court then file an anti-SLAPP motion as to federal claims.
1O         In support of its "jurisdictional" argument Defendant falsely states that "Ninth
11   District [sic] cases have held that since Section 425 .16 does not apply to federal
12 claims, the Court lacks jurisdiction to even hear such a motion, and the Appellate

13   Court 'lack[s] jurisdiction to review it."' However, the case Defendant cites for this
14   argument, Hilton v. Hallmark Cards, 599 F.3d 894, 900-901 (9th Cir. 2009), holds
15 nothing of the smi. In Hilton, the comi dismissed an appeal of an order denying of a

16 motion to dismiss both federal and state law claims under Rule 12(b)(6) because it

17 was an interlocutory order. Notably, the comi reasoned that it lacked jurisdiction to

18 hear to appeal on the motion to dismiss because it was not "inextricably intertwined"

19 with the appeal of an order denying the defendant's separate anti-SLAPP motion.            Id.
20   at 900. Further, the Court held that it did have jurisdiction over the anti-SLAPP order
21   because such orders are within "a narrow class of decisions that do not terminate the
22   litigation, but must, in the interest of achieving a healthy legal system, ...
23   nonetheless be treated as final." Thus, if anything, Hilton, where the Defendant made
24   sure not to improperly include federal claims in its anti-SLAPP motion, confirms that
25   federal courts in the Ninth Circuit have jurisdiction to hear all issues related to an
26   anti-SLAPP motion. Id. at 901.
27         Defendant incorrectly claims that "where section 425.16 does not apply, the
28   courts have treated such motions as a motion to dismiss or a motion for summary

                                                -8-
                       REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2944 Page 10 of 11



  1   judgment." While federal courts apply the motion to dismiss or summary judgment
  2   standard to all anti-SLAPP motions depending on whether they challenge the legal or
  3 factual sufficiency of the claims, the law is clear that anti-SLAPP statute's fee and

  4 cost provisions contained in Section 425.16(c) also always apply. Planned

  5 Parenthood Fed'n ofAm. v. Ctr.for Med. Progress, 890 F. 3d 828, 833-834 (9th Cir.

  6   2018); see also Metabolife Intern., Inc. v. Warnick, 264 F. 3d 832,845 (2001). Thus,
  7 while it is strange for Defendant to claim its motion is not frivolous by arguing it was

  8 not properly filed in federal comi in the first place, there is no doubt that the Comi

  9   has jurisdiction to enforce the fee shifting provisions of the anti-SLAPP statute.
 10   VI.   PLAINTIFF'S REQUESTED FEES ARE NOT EXCESSIVE.
 11         Defendant's anti-SLAPP motion was voluminous, complex and without merit.
 12 Defendant cited 36 different cases and 13 statutes and submitted more than 800 pages

 13   of purported evidence. In her opposition, Plaintiff cited 56 different cases and 14
 14 statutes in her opposition and submitted approximately 115 pages of evidence.

 15   Plaintiff also had to respond to Defendant's improperly submitted supplemental
 16 briefing. Thus, it was more than reasonable for two attorneys to spend a total of 74.2

 17 hours to prepare the opposition, which achieved a complete denial of the motion.

 18         In addition, Plaintiffs counsel's time records are highly detailed. There is are
 19 no "block" entries and the time spent on each task is specific to the task performed.

 20   (Doc. 37-1   ,r 10, Ex.   1.) Further, in claiming Plaintiff's bills are excessive, Defendant
 21   deliberately mischaracterizes the record. For example, Defendant claims that that Mr.
 22   Mendez-Pintado entered 6.4 hours of time to review the declaration of Jeffrey Love
 23   which Defendant states is "three pages long." Defendant fails to mention that the
 24 exhibit to the declaration, Mr. Love's investigative report, is 220 pages long and is

 25   critical to Defendant's claim that it legitimately terminated Plaintiff and to Plaintiffs
 26   claim that her termination was pretextual. Mr. Mendez-Pintado also did not simply
 27   "review" the declaration but rather, reviewed it for "facts and citations to the record."
 28   Obviously, it takes time to review and analyze a 220-page report, determine which

                                                    -9-
                         REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
Case 3:18-cv-02877-AJB-MSB Document 51 Filed 12/11/19 PageID.2945 Page 11 of 11



  1   facts are relevant to the opposition, and make citations to specific pages. To perform
  2 that important and difficult task in 6.4 total hours was impressively efficient for a

  3   first-year attmney, as it was for him to perfonn a similar task with respect to Dr.
  4   Kahn's 298 page declaration in only 2.6 hours. Defendant's claim that this work was
  5 duplicative because Plaintiffs more senior counsel had "surely reviewed" these

  6   documents "previously" is absurd. Plaintiffs counsel is not required remember the
  7   complete contents of 500 pages of documents, then, at some point in the future, be
  8 able to accurately cite to specific facts and page numbers. Thus, this Court should

  9   reject Defendant's unsupported argument that Plaintiffs requested fees are excessive.
 10   VII. PLAINTIFF IS ENTITLED TO RECOVER HER "FEES ON FEES."
 11         Recoverable fees include fees for all hours "necessary to establish and defend
 12 the fee claim." Serrano, supra, 32 Cal. 3d at 369. To comply with the Court's Order

 13   to provide an "itemization detailing the attmneys' fees" as to the "federal claims,"
 14   Plaintiff needed to draft a brief explaining its apportionment and including sufficient
 15   evidence to establish the number of hours spent on the motion and the reasonable rate
 16 for similar attmneys in the District. This was not a simple task, and required

 17 significant research and analysis and substantial evidence. Thus, 11.9 hours, which

 18   does not include the time spent on this reply brief, was a reasonable amount of time
 19 to spend on the fee application. Thus, the fee award should include $6,545 for

 20   briefing the fee application, plus $3,300 related to this reply. (Reply Dwin Deel. ,r 4.)
 21   VIII. CONCLUSION
 22         For all of the above reasons, this Court should award Plaintiff a total of
 23   $19,414.56 (i.e., $16,114.56 requested in the fee motion plus $3,300 for the reply).
 24   Dated: December 11, 2019                       DWIN LEGAL, APC
 25
                                                     By:   Isl Evan Dwin
 26                                                           EvanDwm
 27
                                                     Attorneys for Plaintiff KATHRYN
                                                     KAILIKOLE
 28

                                                - 10 -
                       REPLY IN SUPPORT OF APPLICATION FOR ATTORNEYS' FEES
